DETAILED ACTION

Claim Objections
Claim 33 is objected to because of the following informalities:  Claimed range of “from 3 to 7 %”, which includes the lower limit of 3 %, would appear to fail to limit the range “greater than 3 %, which excludes the lower limit of 3 %.  

Claim 35 is objected to because of the following informalities:  In line 2, please insert “number” prior to “average”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 and 30-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandstrom et al. (US 6,221,953) in view of extrinsic evidence provided by Ahmad et al. (US 4,644,988).
Sandstrom et al. teaches a rubber composition for manufacture of a tire tread comprising 137 parts by weight (pw) of styrene butadiene rubber containing 40 wt % styrene, 130 pw of a N100 series carbon black, 24 pw of a hydrocarbon resin, and a crosslinking system (Table 1 and Table 2).   According to Table 2, the hydrocarbon resin comprises equal amounts of commercially available resins LX-782, LX-1082, and LX-1035.  The quantity hydrocarbon resin, based on 100 parts by weight of rubber (phr) may be calculated at 17.5 phr, and the quantity of LX-1035 in the rubber composition is 5.8 phr.  LX-1035 is the same product used in instant invention, and it follows that it exhibits claimed properties.  According to Table I of the evidentiary reference, the N100 series represents high surface area carbon blacks having CTAB surface areas of greater than 90 m2/g.  
The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 6,221,953).
The discussion of the disclosure of the prior art from the preceding paragraph in incorporated here by reference.  While the rubber composition disclosed in Table 1 contains 137.5 pw (corresponding to 94.5 phr) of carbon black, one of ordinary skill in the art would have found it obvious from the specification that inventive compositions may contain carbon black in a range of 60 to 140 phr (col. 7, line 61). 

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 6,221,953) in view of Felder et al. (US 9,616,715).
Sandstrom et al. is not specific with regard to tire dimensions and structure.  One of ordinary skill in the art would have found it obvious from Felder et al. to construct a tire for a heavy goods of size 315/70R 22.5 having a tread width of 282 mm and four circumferential grooves each having depth of 15 mm and width of 10 mm.  The hollows volume may be estimated at (4)(10)/282 × 100 =  14 %.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 14, 2022